 

ASSIGNMENT OF OIL and GAS TECHNICAL EVALUATION PERMIT

FOR LOT 8 and portion of LOT 4 and RIGHTS ATTACHED THERETO

 

 

CENTURY PETROLEUM LIMITED (PERU) S.A.

 

And

 

XTRALINK ENERGY CORPORATION

 

 

 

 

 

This Agreement sets out the terms and conditions governing the Assignment and
transfer of a SHALE OIL AND GAS TECHNICAL EVALUATION PERMIT TO BE ISSUED FROM
PERUPETRO S.A. from CENTURY PETROLEUM LIMITED (PERU) S.A. to XTRALINK ENERGY
CORPORATION



 

 

 

 

--------------------------------------------------------------------------------

 

 

ASSIGNMENT OF SHALE OIL AND GAS TECHNICAL EVALUATION PERMIT

 

 

THIS ASSIGNMENT OF THE TECHNICAL EVALUATION PERMIT (to be issued) ("TEP”) is
made and entered into as of the 14th  day of January, 2015, between CENTURY
PETROLEUM LIMITED (PERU) S.A.  ("Assignor"), and XTRALINK ENERGY CORPORATION
(“Assignee”).


WHEREAS THE ASSIGNOR IS THE PARTY UNDERTAKING TO OBTAIN A TECHNICAL EVALUATION
PERMIT (“TEP”) GRANTING THE RIGHT TO THE ASSIGNOR TO CONDUCT GEOLOGICAL TESTING,
SURVEYING AND EXPLORATION OF THE SHALE OIL RESERVES CONTAINED IN LOT 8 IN PERU
(HEREINAFTER REFERRED TO AS THE “EVALUATION RIGHTS”) WHICH LOT 8 CONTAINS AN
AREA OF APPROXIMATELY 5,900 SQUARE KILOMETERS AND A PORTION OF LOT 4 CONTAINING
AN AREA OF APPROXIMATELY 100 SQUARE KILOMETERS (THE “AREAS”) AND IS MORE
PARTICULARLY DESCRIBED IN SCHEDULE A ATTACHED HERETO.

 

AND WHEREAS the Assignor desires to assign, transfer and sell all its’ rights,
benefits, liabilities, duties and obligations, title and interest and all rights
arising under the TEP (the Evaluation Rights) for the areas being LOT 8 and a
portion of LOT 4,

AND WHEREAS the Assignee is a reporting Nevada corporation and is in the
business of developing and commercializing conventional and unconventional oil
and gas reserves and is desirous of acquiring all the Assignor’s rights and
interest in the TEP Evaluation Rights for LOT 8 and a portion of LOT 4 and to
assume all of said rights, interests, benefits, liabilities, duties and
obligations in the TEP subject to the terms of this Assignment.

AND WHEREAS the Assignee undertakes agrees to take all procedures required at
law to have its stock quoted on a recognized stock exchange in the USA and raise
the capital required to perform the evaluation of the oil shale reserves located
in LOT 8 and a portion of LOT 4 including geological surveys, drilling, testing
and preparing of technical or engineering documentation to effect the above.

AND WHEREAS the Assignee hereby acknowledges that the Assignor has not been
issued the TEP for LOT 8 and a portion of LOT 4 from PERUPETRO S.A. and that the
anticipated date for the issuance of the TEP for LOT 8 and a portion of LOT 4
based on the work done to date by the Assignor is on or about the 15th day of
January 2015 or such other date as determined by PERUPETRO S.A.

 

AND WHEREAS the Assignor hereby acknowledges and agrees that the Assigned Rights
are being acquired without warranty or representation of any kind from the
Assignor including that a TEP for the areas being LOT 8 and a portion of LOT 4
shall issue from PERUPETRO S.A. on or before the 15th day of January 2015.

NOW THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants, and conditions set forth below and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereby agree as follows:

2

 

--------------------------------------------------------------------------------

 

 

1. Recitals. The above recitals are incorporated herein by reference.

2. Assignment and Assumption. Assignor hereby transfers and assigns to Assignee
all of Assignor’s rights, interests, benefits, liabilities, duties and
obligations (i) in and to the Evaluation Rights pursuant to the TEP to be issued
for the areas being LOT 8 and a portion of LOT 4 and Assignee hereby accepts and
assumes all such rights, benefits, interests, liabilities, duties and
obligations of Assignor under the TEP issued for LOT 8 and LOT 4 and assigned to
it above.

3.  Assignee’s Indemnification.  Assignee hereby indemnifies, protects, defends
and holds Assignor, Assignor’s officers, employees and members and all of their
respective successors and assigns, harmless from any and all claims, damages,
losses, suits, proceedings, costs and expenses, including, without limitation,
reasonable attorneys’ fees (collectively, “Losses”), both known and unknown,
present and future, at law or in equity, arising out of, by virtue of or in any
way related to the breach by Assignee of (or Assignee’s failure to timely
perform) any or all of the obligations imposed on the Assignor under the TEP
issued for LOT 8, which obligations accrue from and after the Closing Date.

 4.  Assignor’s Indemnification.  Assignor hereby indemnifies, protects, defends
and holds Assignee, Assignee’s officers, employees and members and all of their
respective successors and assigns, harmless from any and all Losses, both known
and unknown, present and future, at law or in equity, arising out of, by virtue
of or in any way related to the breach by Assignor of (or Assignor’s failure to
timely perform) any or all of the obligations imposed on the Assignor for work
done by the Peruvian authorities or PETROPERU S.A., which obligations accrued
prior to the Closing Date.

5. Certain Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below.

 

      "Closing Date" shall mean Jan 31, 2015 or such other date as mutually
agreed to between the Assignee and Assignor.

 

     "Litigation Expense" shall mean any expenses reasonably incurred in
connection with investigating, defending or asserting any claim, action, suit or
proceeding incident to any matter indemnified against under this Agreement,
including, without limitation, court filing fees, court costs, arbitration fees
or costs, witness fees, and fees and disbursements of legal counsel,

investigators, expert witnesses, accountants and other professionals.

 

        "Person" shall mean and include an individual, a corporation, a
partnership, a limited liability company, a limited liability partnership, a
joint venture, a trust, an unincorporated association, a government or political
subdivision or agency thereof or any other entity.

    

 

6. Acknowledgements.  Assignee hereby acknowledges that the Assignor has
previously provided to Assignee the information and data relating to the shale
oil reserves in Peru which Assignee has fully examined and has found to be to
its full satisfaction. Assignee hereby waives any claim of unsuitability and
acknowledges that the Assigned Rights as delivered are fully in accordance with
all representations of the Assignor regarding suitability and fully in keeping
with the specifications set out in its documentation and that the Assignee is
acquiring Assigned Rights and the right to conduct exploration work including
geological surveys, drilling and testing permitted on LOT 8 on an “as is
basis”. 

3

 

--------------------------------------------------------------------------------

 

 

 

7.  Assigned rights; limitations. 

 

(a)  Subject to the terms and conditions set forth in this Agreement, the
Assignee for other good and valuable consideration and the acquisition of the
Assigned Rights on the terms herein contained, the Assignor shall sell,
transfer, assign, convey and deliver to the Assignee, and upon the closing the
Assignee shall, accept and acquire from the Assignor, all of the Assigned Rights
and the rights to issued pursuant to the TEP to be issued by PERUPETRO S.A.to
the Assignor.

 

8.   Instruments of Transfer:

 

            (a) Assignor's deliveries.  At the Closing, the Assignor shall
deliver the following to the Assignee, each of which shall be in form reasonably
satisfactory to the Assignee:

 

               (i) evidence reasonably satisfactory to the Assignee, of the
Assignor's authority to assign and transfer its Evaluation Rights in the TEP as
set out in this Agreement including a Directors Resolution authorizing this
Agreement and

 

               (ii) such other instrument or instruments of transfer, in such
form as shall be reasonably necessary or appropriate to vest in the Assignee all
of the Assignor's right, interest and title in the Evaluation Rights and the TEP
to be issued for the areas being LOT 8 and a portion of LOT 4, by PERUPETRO S.A.

 

            (b)  Assignee's deliveries.  At the Closing, the Assignee shall
deliver the following to the Assignor, each of which shall be in form reasonably
satisfactory to the Assignor:

 

            (i) Director's Certificate regarding resolutions authorizing this
transaction and the due authority of persons executing documents on behalf of
the Assignee;

                    

            (ii) such further instruments as the Assignor may reasonably request
to evidence the consummation of the transactions contemplated by this Agreement.

 

9. Representations and warranties of the Assignor.  The Assignor represents and
warrants to the Assignee as follows:

 

(i)                 That said TEP and Evaluation Rights there under will be
fully assignable when issued.

 

(ii)               That the Assignor will have the full right and authority to
transfer said TEP and Evaluation Rights and that the Evaluation Rights when
transferred will be free of any lien, encumbrance or adverse claim.

 

4

 

--------------------------------------------------------------------------------

 

 

(iii)             That the Assignor has the requisite power, authority and
capacity to enter into this Agreement and to perform all of its obligations
hereunder and this Agreement constitutes the legal, valid and binding obligation
of the Assignor, enforceable against the Assignor in accordance with its terms. 

         

(iv)             That it has not sold, assigned, licensed, transferred, or
otherwise conveyed any rights to the Evaluation Rights or TEP when issued or
entered into any agreements with any third party to do so.

 

(v)               That there is no suit, action or litigation, administrative
hearing, arbitration, labor controversy, warranty claim, governmental inquiry,
investigation or other proceeding or claim pending or, to the Assignor's
knowledge, threatened against or relating to the Assignor with respect to the
Products and the related Technologies.  There are no judgments, consent decrees
or injunctions against, affecting or binding upon the Assignor with respect to
the Assigned Rights.  The Assignor is in compliance with all laws, ordinances,
requirements, orders and regulations applicable to it, the violation of which
would have a material adverse effect on the Assigned Rights or on the ability of
the Assignor to consummate the transactions contemplated hereby.

 

(vi)             That it has delivered or made available to the Assignee true,
correct and complete  information concerning the Evaluation Rights and TEP to be
issued.

 

 11.  Representations and warranties of the Assignee.  The Assignee represents
and warrants to the Assignor as follows:

 

(i)         The Assignee hereby assumes and agrees to perform all the remaining
and executory obligations of the Assignor under the TEP and Evaluation rights to
be issued and agrees to indemnify and hold the Assignor harmless from any claim
or demand resulting from non-performance by the Assignee.

 

(ii)                The Assignee is a corporation duly organized, validly
existing and in good standing under the laws of Nevada. The Assignee has the
requisite power, authority and capacity to own, lease and operate its properties
and to carry on its intended business. 

 

          (iii)        The Assignee has the requisite power, authority and
capacity to enter into this Agreement and to perform all of its obligations
hereunder.  The Assignee has duly taken all necessary action to approve this
Agreement and the performance of its obligations hereunder.  This Agreement
constitutes the legal, valid and binding obligation of the Assignee enforceable
against it in accordance with its terms.

 

          (iv)        The execution, delivery and performance of this Agreement
by the Assignee do not and will not (i) conflict with, violate or result in the
breach of any of the terms or conditions of, or constitute a default under, the
articles of organization or operating agreement of the Assignee, or any
contract, agreement, commitment, indenture, mortgage, pledge, note, bond,
license, permit or other instrument or obligation to which the Assignee is a
party or by which the Assignee or its assets are bound or affected, or any law,
regulation, ordinance or decree to which the Assignee or its assets are subject,
or (ii) result in the creation or imposition of any lien, security interest,
charge, encumbrance, restriction or right, including rights of termination or
cancellation, in or with respect to, or otherwise materially adversely affect,
any of the properties, assets or business of the Assignee.

5

 

--------------------------------------------------------------------------------

 

 

 

           (v)         No permit, consent, approval or authorization of, or
designation, declaration or filing with, any governmental authority or any other
Person on the part of the Assignee is required in connection with the execution
or delivery by the Assignee of this Agreement or the consummation of the
transactions contemplated hereby, except where the failure to obtain such
consent would not materially adversely affect the Assignee's ability to
consummate the transactions contemplated by this Agreement.

         

(vi)         There is no suit, action or litigation, administrative hearing,
governmental inquiry, investigation, arbitration or other proceeding pending or,
to the Assignee's knowledge, threatened against or relating to the Assignee. 
There are no judgments, consent decrees or injunctions against, affecting or
binding upon the Assignee.  The Assignee is in compliance with all laws,
ordinances, requirements, orders and regulations applicable to it, the violation
of which would have a material adverse effect on its ability to consummate the
transactions contemplated by this Agreement, and the Assignee has not received
notice of any claimed violation with respect to any of the foregoing, and none
of the foregoing will be affected by the consummation of the transactions
contemplated by this Agreement. (ii) The Assignee has the corporate power to
acquire the Assigned Rights and assume the obligations of the Assignor arising
in the Agreement

 

12.   Conditions precedent to the obligations of the Assignor.  All obligations
of the Assignor under this Agreement are subject to the fulfillment, at or prior
to the Closing Date, of each of the following conditions, which conditions may
be waived only by the Assignee:

 

          (i)  The representations and warranties of the Assignee herein
contained shall be true and correct as of the date hereof.

 

          (ii)  The Assignee shall have performed or complied with all the
obligations, agreements and covenants of the Assignee herein contained to be
performed by it prior to or as of the Closing Date.

 

          (iii)  No action, suit or proceeding by or before any court or any
governmental or regulatory authority shall have been commenced or threatened,
and no investigation by any governmental or regulatory authority shall have been
commenced or threatened, seeking to restrain, prevent or change the transactions
contemplated hereby or seeking judgments against the Assignor or the Assignee
awarding substantial damages in respect of the transactions contemplated hereby.

 

6

 

--------------------------------------------------------------------------------

 

 

(iv)  All deliveries required to be made under this Agreement to the Assignor at
or before the Closing Date shall have been received by the Assignor.

 

13.  Conditions precedent to the obligations of the Assignee.  All obligations
of the Assignor under this Agreement are subject to the fulfillment, at or prior
to the Closing Date, of each of the following conditions, which conditions may
be waived only by the Assignee.

 

          (i)  The representations and warranties of the Assignor herein
contained shall be true and correct as of the date hereof.

 

          (ii)  The Assignor shall have performed or complied with all the
obligations, agreements and covenants herein contained to be performed by him
prior to or as of the Closing Date.

 

          (iii)  No action, suit or proceeding by or before any court or any
governmental or regulatory authority shall have been commenced or threatened,
and no investigation by any governmental or regulatory authority shall have been
commenced or threatened, seeking to restrain, prevent or change the transactions
contemplated hereby or seeking judgments against the Assignor or the Assignee
awarding substantial damages in respect of the transactions contemplated hereby.

 

          (iv)  All deliveries required to be made under this Agreement to the
Assignee on or before the Closing Date shall have been received by the Assignee.

 

14.  Survival.  The representations, warranties, covenants and agreements of the
parties hereto (including indemnification obligations of the parties hereunder
with respect to all Losses and Litigation Expense incurred or required to be
paid) shall survive the execution and delivery of this Agreement.

      

 15. Applicable law.  This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Nevada without giving
effect to conflict of laws principles thereof.

 

 16. Entire agreement.  This Agreement and all Schedules hereto embody the
entire agreement and understanding of the parties hereto and supersede any prior
agreement or understanding between the parties.

 

17. Enforcement.  If any portion of this Agreement shall be determined to be
invalid or unenforceable, it shall be modified rather than voided, if possible,
in order to carry out the intent of this Agreement.  In any event, the remainder
of this Agreement shall be valid and enforceable to the fullest extent possible.

 

18. Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.

 

7

 

--------------------------------------------------------------------------------

 

 

19. Headings.  Headings of the Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.

20. Binding effect; benefits.   This Agreement shall be binding upon and inure
to the benefit of each party and its successors and assigns.  Assignee may
assign its rights and obligations under this Agreement, in whole or in part,
without the need for Assignor’s consent.

 

 IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement by
their respective Officers authorized in that behalf as of the date first above
written.

 

CENTURY PETROLEUM LIMITED (PERU) S.A.

By:

 

 

/s/ Vincent Juy

______________________________________

                                                                            

Vincent Juy, President

 

XTRALINK ENERGY CORPORATION     

By:

 

 

/s/ Sergius Borys

______________________________________

8

 